[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  JULY 20, 2007
                                No. 06-15140                    THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                              BIA No. A74-288-155

VILON CESAR,


                                                                Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (July 20, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Petitioner Vilon Cesar, a native and citizen of Haiti, petitions for review of
the Board of Immigration Appeals’s (“BIA”) final order finding him removable for

having committed a crime of domestic violence. See INA § 237(a)(2)(E)(i); 8

U.S.C. § 1227(a)(2)(E)(i). Cesar was convicted of assault, in violation of Fla. Stat.

§ 784.011. The BIA found that the victim of this assault was Cesar’s niece, who

was residing with him at the time of the offense, and that the niece was a person

protected by the domestic violence laws of Florida, pursuant to Fla. Stat.

§ 741.28(3).

       Cesar argues that, under 8 U.S.C. § 1227(a)(2)(E)(i), a conviction is not for a

“crime of domestic violence” as intended by the statute, unless the offense of

conviction specifically penalizes violence against a family member. Therefore,

Cesar asserts, the immigration judge could not merely rely on a police report to

determine whether his assault conviction was for a “crime of domestic violence.”

       As an initial matter, we note that, as the parties agree, 8 U.S.C.

§ 1252(a)(2)(C)-(D) does not limit our jurisdiction to consider Cesar’s petition

because he presents only an issue of statutory interpretation, which is a question of

law.

       We review the BIA’s statutory interpretation de novo, applying the two-step

test articulated in Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.

837, 842-43, 104 S. Ct. 2778, 2781-82. See Scheerer v. U.S. Att’y Gen., 445 F.3d

1311, 1319 (11th Cir. 2006). Where, as here, the BIA has issued its own opinion,
                                           2
we exclusively review that decision, except to the extent that it expressly adopts

the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

      An alien is removable if he commits a “crime of domestic violence.” 8

U.S.C. § 1227(a)(2)(E)(i). A “crime of domestic violence” is a “crime of

violence,” as defined in 18 U.S.C. § 16, that is committed against a variety of

particular victims, including “any other individual person who is protected from

[the alien’s] acts under the domestic or family violence laws of the United States or

any State. . . .” Id. Florida law protects “persons who are presently residing

together as if a family or who have resided together in the past as if a family” from

domestic violence. Fla. Stat. § 741.28(3).

      Under the limitations of Taylor v. United States, 495 U.S. 575, 110 S. Ct.

2143 (1990) and Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005), a

court determining the nature of a conviction may look at only statutory elements,

charging documents, jury instructions, written plea agreement, plea colloquy

transcript, and any explicit factual findings of the trial court to which the defendant

assented or otherwise adopted. Obasohan v. United States Att’y. Gen., 479 F.3d

785, 788-89 (11th Cir. 2007).

      Neither Cesar nor the government contests the BIA’s rulings that (1) the

determination of whether a conviction is a “crime of violence” under 18 U.S.C.

§ 16 and 8 U.S.C. § 1227(a)(2)(E)(i) is limited to Taylor and Shepard materials; or
                                           3
(2) Cesar’s conviction for assault under Fla. Stat. § 784.011 was a “crime of

violence” within the meaning of 18 U.S.C. § 16.

      Cesar does, however, contest the BIA’s ruling that the determination of

whether a particular crime of violence was a crime of domestic violence is not

limited by the evidentiary requirements established in Taylor and Shepard. This is

an issue of first impression in this circuit. Other circuits reaching this issue have

split on the result. Compare Flores v. Ashcroft, 350 F.3d 666, 668-71 (7th Cir.

2003) (agreeing with the BIA’s interpretation) with Tokatly v. Ashcroft, 371 F.3d

613, 619-24 (9th Cir. 2004) (disagreeing with the BIA’s interpretation).

      After reviewing the record, we conclude that we need not reach the question

of statutory interpretation because Cesar admitted to the facts necessary to show

that the victim of his assault conviction was a person protected under the domestic

violence laws of the state of Florida. See United States v. Bennett, 472 F.3d 825,

832-34 (11th Cir. 2006) (holding that, under the evidentiary strictures of Shepard,

where a defendant admitted—by not objecting to the Presentence Investigation

Report and by statements at his sentencing hearing—that his robbery convictions

were for residential robberies, the sentencing court could rely on these admissions

in determining whether the robberies were violent felonies). Here, Cesar admitted

that (1) his victim was his niece; (2) she resided with him at the time; (3) he had

legal custody of her; and (4) he treated her as if she was his own daughter.
                                           4
Therefore, she was a person protected by the domestic violence laws of the state of

Florida. See Fla. Stat. § 741.28(3). As such, the BIA’s determination that Cesar’s

conviction was for a crime of domestic violence is fully supported, even if we only

consider Taylor/Shepard materials. See Bennett, 472 F.3d at 832-34. Accordingly,

we deny Cesar’s petition.

      PETITION DENIED.




                                         5